Appeal, insofar as taken from the March 2010 Supreme Court order, transferred, without costs, by the Court of Appeals, sua sponte, to the Appellate Division, Second Department, upon the ground that a direct appeal does not lie when questions other than the constitutional validity of a statutory provision are involved (NY Const, art VI, §§ 3 [b] [2]; 5 [b]; CPLR 5601 [b] [2]). Appeal, insofar as taken from the October 2014 Appellate Division order, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that appellant is not a party aggrieved (see CPLR 5511).